Exhibit 99.1 FOR RELEASE: October 25, 2007 WESTSTAR FINANCIAL SERVICES CORPORATION REPORTS RECORD ASSETS OF $170 MILLION ASHEVILLE, NORTH CAROLINA - Weststar Financial Services Corporation(OTC:BB “WFSC”) reported consolidated net income of $533 thousand for the three months ended September 30, 2007 compared to $593 thousand for the comparable period in 2006 – a decrease of 10%.On a diluted per share basis, earnings for the three-month periods of 2007 and 2006 were $.23 vs. $.26 – a decrease of 12%.The decrease in earnings was primarily attributable to overhead associated with the addition of a new branch and to an increased provision for loan losses, which reflects strong loan growth during the period.Asset quality demonstrated continued improvement with nonperforming loans totaling .06% of total assets.For the nine-month period ended September 30, 2007, net income totaled $1.6 million compared to $1.4 million for the comparable period in 2006 – an increase of 8%.On a diluted per share basis, earnings for the nine-month periods ended September 30, 2007 and 2006, respectively, were $.68 vs. $.64 – an increase of 6%.The increase in earnings resulted from growth in net earning assets and improved asset quality. At September 30, 2007, consolidated assets totaled $170.4 million – an 11% increase over September 30, 2006.Asset growth was primarily realized in loans, which increased 10% to $130.0 million.At September 30, 2007, the Company’s allowance for loan losses represented 1.51% of outstanding loans.Deposits reflected 14% growth to $145.9 million at September 30, 2007 compared to the prior year.Shareholders’ equity increased 18% over September 30, 2006 to $14.5 million at September 30, 2007. Return on assets was 1.27% compared to 1.55%, and return on equity was 15.03% compared to 19.84% for the three-month periods ended September 30, 2007 and 2006, respectively.For the nine-month periods ended September 30, 2007 and 2006, respectively, return on assets was 1.27% compared to 1.34%, and return on equity was 15.21% compared to 17.00%. G. Gordon Greenwood, President and Chief Executive Officer, stated, “Earnings were largely attributable to sustained improvement in asset quality and a healthy demand for loans.Our local economy continues to reflect steady growth, which has benefited all of our offices.” Weststar Financial Services Corporation is the parent company of The Bank of Asheville.Weststar Financial Services Corporation owns 100% interest in Weststar Financial Services Corporation I, a statutory trust, and 50% interest in Bank of Asheville Mortgage Company, LLC, a mortgage broker.The bank operates five full-service banking offices in Buncombe County, North Carolina – Downtown Asheville, Candler, Leicester, South Asheville and Reynolds.Bank of Asheville Mortgage Company, LLC operates four offices – Downtown Asheville, South Asheville, Hendersonville and Waynesville. This news release contains forward-looking statements.Such statements are subject to certain factors that may cause the company’s results to vary from those expected.These factors include changing economic and financial market conditions, competition, ability to execute our business plan, items already mentioned in this press release, and other factors described in our filings with the Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s judgment only as of the date hereof.The company undertakes no obligation to publicly revise these forward-looking statements to reflect events and circumstances that arise after the date hereof. * For Further Information, please contact: Randall C. Hall Executive Vice President and Secretary Chief Financial Officer Voice (828) 232-2904; Fax (828) 350-3904 e-mail rhall@bankofasheville.com 5 Weststar Financial Services Corporation & Subsidiary Selected Financial Data Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 % change 2007 2006 % change Consolidated earning summary: Interest income $ 3,314,963 $ 2,969,677 11.6 % $ 9,615,558 $ 8,018,380 19.9 % Interest expense 1,363,045 1,126,316 21.0 % 3,939,856 2,963,188 33.0 % Net interest income 1,951,918 1,843,361 5.9 % 5,675,702 5,055,192 12.3 % Provision for loan losses 137,395 60,750 126.2 % 224,970 213,200 5.5 % Net interest income after provision for loan losses 1,814,523 1,782,611 1.8 % 5,450,732 4,841,992 12.6 % Other income 386,784 384,026 0.7 % 1,131,267 939,704 20.4 % Other expenses 1,368,193 1,240,687 10.3 % 4,141,710 3,549,078 16.7 % Income before taxes 833,114 925,950 -10.0 % 2,440,289 2,232,618 9.3 % Income taxes 300,186 333,180 -9.9 % 882,758 790,247 11.7 % Net income $ 532,928 $ 592,770 -10.1 % $ 1,557,531 $ 1,442,371 8.0 % Earnings per share - Basic* $ 0.25 $ 0.28 -10.7 % $ 0.74 $ 0.69 7.3 % Earnings per share - Diluted* 0.23 0.26 -11.5 % 0.68 0.64 6.3 % Average Shares - Basic* 2,113,485 2,101,706 0.6 % 2,109,468 2,101,706 0.4 % Average Shares - Diluted* 2,287,007 2,277,335 0.4 % 2,287,968 2,271,154 0.7 % Consolidated balance sheet data: Total Assets $ 170,393,834 $ 153,070,037 11.3 % Total Deposits 145,911,704 127,629,905 14.3 % Loans (gross) 129,952,653 118,650,542 9.5 % Investments 27,050,604 25,711,065 5.2 % Shareholders' Equity 14,519,658 12,336,153 17.7 % Consolidated average balance sheet data: Total Assets $ 166,531,452 $ 151,974,619 9.6 % $ 163,707,504 $ 144,217,675 13.5 % Total Deposits 142,455,579 128,671,518 10.7 % 139,180,204 121,997,553 14.1 % Loans (gross) 125,301,745 115,642,714 8.4 % 125,363,750 108,052,698 16.0 % Investments 26,531,300 25,665,897 3.4 % 26,499,974 26,192,887 1.2 % Shareholders' Equity 14,071,165 11,854,678 18.7 % 13,695,211 11,343,726 20.7 % Consolidated performance ratios: Return on average assets** 1.27 % 1.55 % 1.27 % 1.34 % Return on average equity** 15.03 % 19.84 % 15.21 % 17.00 % Capital to Assets 8.45 % 7.80 % 8.37 % 7.87 % Consolidated asset quality data and ratios: Nonaccruing loans $ 96,968 $ 937,304 -89.7 % Accruing loans 90 days past due - - - Nonperforming loans 96,968 937,304 -89.7 % Foreclosed properties 87,787 136,177 -35.5 % Nonperforming assets 184,755 1,073,481 -82.8 % Allowance for loan losses 1,968,455 1,862,809 5.7 % Loans charged off 167,192 159,687 4.7 % Recoveries of loans charged off 26,597 48,920 -45.6 % Net loan charge-offs 140,595 110,767 26.9 % Net charge-offs to average loans** 0.15 % 0.14 % 9.4 % Nonperforming loans to total assets 0.06 % 0.61 % -90.7 % Allowance coverage of nonperforming loans 2030.00 % 198.74 % 921.4 % Allowance for loan losses to gross loans 1.51 % 1.57 % -3.5 % *Shares and per share amounts for 5-for-4 stock dividend paid in June 2007 **Annualized based on number of days in the period. 6 Weststar Financial Services Corporation & Subsidiary Supplemental Quarterly Financial Data Quarters Ended Sept 30, Jun 30, Mar 31, Dec 31, Sept 30, 2007 2007 2007 2006 2006 Consolidated earning summary: Interest income $ 3,314,963 $ 3,206,796 $ 3,093,799 $ 3,102,808 $ 2,969,677 Interest expense 1,363,045 1,315,067 1,261,744 1,232,763 1,126,316 Net interest income 1,951,918 1,891,729 1,832,055 1,870,045 1,843,361 Provision for loan losses 137,395 69,720 17,855 71,445 60,750 Net interest income after provision for loan losses 1,814,523 1,822,009 1,814,200 1,798,600 1,782,611 Other income 386,784 394,114 350,369 472,841 384,026 Other expenses 1,368,193 1,398,247 1,375,270 1,365,649 1,240,687 Income before taxes 833,114 817,876 789,299 905,792 925,950 Income taxes 300,186 293,304 289,268 285,431 333,180 Net income $ 532,928 $ 524,572 $ 500,031 $ 620,361 $ 592,770 Earnings per share - Basic* $ 0.25 $ 0.25 $ 0.24 $ 0.30 $ 0.28 Earnings per share - Diluted* 0.23 0.23 0.22 0.27 0.26 Average Shares - Basic* 2,113,485 2,104,131 2,103,993 2,101,842 2,101,706 Average Shares - Diluted* 2,287,007 2,282,642 2,286,793 2,281,825 2,277,335 Consolidated balance sheet data: Total Assets $ 170,393,834 $ 164,412,455 $ 167,085,504 $ 157,644,462 $ 153,070,037 Total Deposits 145,911,704 140,915,216 143,988,696 134,871,081 127,629,905 Loans (gross) 129,952,653 123,199,519 125,721,582 122,463,720 118,650,542 Investments 27,050,604 25,777,376 27,095,590 26,241,010 25,711,065 Shareholders' Equity 14,519,658 13,681,118 13,477,355 12,972,853 12,336,153 Consolidated average balance sheet data: Total Assets $ 166,531,452 $ 163,905,840 $ 160,622,510 $ 159,861,014 $ 151,974,619 Total Deposits 142,455,579 137,448,436 137,597,472 136,218,131 128,671,518 Loans (gross) 125,301,745 127,164,672 123,606,201 120,915,750 115,642,714 Investments 26,531,300 26,733,213 26,232,122 25,597,572 25,665,897 Shareholders' Equity 14,071,165 13,752,135 13,253,343 12,626,175 11,854,678 Consolidated performance ratios: Return on average assets** 1.27 % 1.28 % 1.26 % 1.54 % 1.55 % Return on average equity** 15.03 % 15.30 % 15.30 % 19.49 % 19.84 % Capital to Assets 8.45 % 8.39 % 8.25 % 7.90 % 7.80 % Consolidated asset quality data and ratios: Nonaccruing loans $ 96,968 $ 326,865 $ 780,484 $ 975,190 $ 937,304 Accruing loans 90 days past due - 1,000 - - - Nonperforming loans 96,968 327,865 780,484 975,190 937,304 Foreclosed properties 87,787 574,633 103,000 106,000 136,177 Nonperforming assets 184,755 902,498 883,484 1,081,190 1,073,481 Allowance for loan losses 1,968,455 1,929,498 1,888,059 1,884,080 1,862,809 Loans charged off 108,174 38,846 20,172 58,768 42,601 Recoveries of loans charged off 9,735 10,567 6,295 8,593 14,548 Net loan charge-offs 98,439 28,279 13,877 50,175 28,053 Net charge-offs to average loans** 0.31 % 0.09 % 0.05 % 0.16 % 0.10 % Nonperforming loans to total assets 0.06 % 0.20 % 0.47 % 0.62 % 0.61 % Allowance coverage of nonperforming loans 2030.00 % 588.50 % 241.91 % 193.20 % 198.74 % Allowance for loan losses to gross loans 1.51 % 1.57 % 1.50 % 1.54 % 1.57 % *Shares and per share amounts for 5-for-4 stock dividend paid in June 2007 ** Annualized based on number of days in the period. 7
